PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/080,320
Filing Date: 14 Nov 2013
Appellant(s): Salazar Hernandez et al.



__________________
Tamsen Valoir
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/12/2020

(1) Grounds of Rejection to be reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/09/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
1.  Claims 1, 2, 4-13, 17-20 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (preAIA ), first paragraph, as failing to comply with the written description requirement.
	2. Claims 1-13, 16-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Edmunds et al. US PG PUB 2010/0276140 (Edmunds) and Applicant's admission of prior art, (hereinafter "AAPA").

(2) Response to Argument

4. Argument: Written Description
 4.1. The claim 1 and claim 18 phrase "initially" is new matter.
Appellant argues “initially” added by amendment to overcome the prior art is not new matter. Appellant argues that the claim terms “first” and “second” are support for the term “initially”. This is incorrect because the terms “first” and “second” as Appellant used them in the claims and throughout the specification did not denote any step in time but rather to distinguish from one another. The claim language clearly sets this forth: a “first solvent” and a “second solvent” as the claim recited did not and could not fairly be read to mean “first in time” which Appellant wishes “initially” denote.
Appellant wishes to conflate the terms by showing that the term “initially” was used in the specification as filed and points to [0088]. This is incorrect and an error. While it is true the term “initial” and/or “initially” do appear three times in the specification, none of the occurrences give support for equating Appellants use of the terms “first” with the term “initially” as Appellant wishes one to believe. Each occurrence of the term will be examined.
a) [0064] recites “Golvind concluded that butane was the optimum solvent for the Cold Lake type reservoir with no initial solution gas, and that the optimum butane concentration was around 10% by weight; higher amounts leading to only incremental oil recovery.”  This does not provide support for claim phrase “initially injecting steam and a first light hydrocarbon solvent” which is the issue. It does not provide support for equating “first” with “initial”. 
b)  [0070] recites  “FIG. 1 shows that decreasing the initial injection duration for a solvent containing 66% C4- from 4.5 years to 1 year, followed by a 3.5 year sweep with 95% C5+, resulted in a dramatic 15% improvement in oil production over the use of C4- alone (762,465 m3 versus 663,664 m3)”. This does not provide support for claim phrase “initially injecting steam and a first light hydrocarbon solvent” which is the issue. It does not provide support for equating “first” with “initial”. 
c) [0070] recites “In contrast, when 66% C4- was injected initially for 3 yrs followed by a 1.5 year 95% C5+ sweep, e.g., longer light solvent sweep, the oil production decreased from 762,465 m3 to 707,655 m3, although there was still an improvement over the use of C4- alone.”
This does not provide support for claim phrase “initially injecting steam and a first light hydrocarbon solvent” which is the issue. It does not provide support for equating “first” with “initial”.
	The fact that “first” could mean “initial” does not mean that it does nor erase the fact that these terms, as used throughout Appellants specification and claims have two separate and distinct meanings.  
	Appellant’s specification provides no example or verbiage of “initially injecting steam and a first light hydrocarbon solvent”; because Appellant was not in possession of this at the time of the application filing. 
	The term “first” appears in Appellant’s specification at 20 occurrences. None of the occurrences denotes “first in time” but the term is merely used to differentiate from the “second” solvent and/or the “second period of time”. 

	4.2  The solvent comparison in claim 1 and 18 is new matter.
The claim 1 and 18 phrase "wherein said method improves recoveries of said first and second solvents as compared to a light solvent injection alone or as compared to a heavy solvent injection followed by a light solvent injection" does not find support in the application as originally filed and thus is new matter. 
	Appellant argues FIGs 1 and 2 show support. This is not accurate. 
	In FIG 1, there is only a chart showing an amount of oil, bitumen recovered and has nothing to do with solvent recovery. So FIG 1 does not support the claim limitation.
	In FIG 2, there is a bar chart showing a heavy solvent followed by a light solvent (89%C5+(3y)//66%C4-(1.5 y) and a light solvent alone (66%C4-(4.5y)). These are the first and fifth bar, respectfully. The reason the claim limitation is new matter there is no data showing the claimed method, as required by the claim limitation. There needs to be a bar showing steam plus a light hydrocarbon solvent; then steam plus a heavy solvent for a longer period of time. This is not represented because nothing in the examples show steam. No where in Appellants specification is steam taught to cure this deficiency. 
	Assuming arguendo steam is injected, FIG 2 does not support the claim limitation because the last bar shows heavy then light (89%C5+(3y)//66%C4-(1.5 y) which shows a Solvent retention BETWEEN Appellants claimed method of a light/heavy which is bars 3 and 4; i.e. 41 (bar 5) is between bar 3 and bar 4 that show a solvent retention of 42 and 39 respectfully. 
	


	5. RESPONSE TO ARGUMENT: OBVIOUSNESS
	Before responding to Appellants argument a slight introduction to the technology and Edmunds, the primary reference should prove helpful.
	This technology is known as Expanding Solvent-Steam Assisted Gravity Drainage (ES-SAGD) which involves co-injecting a hydrocarbon solvent with steam. The underlying theory is for steam to condense contributing latent heat to the formation, followed by the condensation and diffusion of the liquid solvent into the bitumen.
	 In the field of ES-SAGD, Edmunds filed a patent Application prior to Applicant. If one were to read Appellants specification and then read Edmunds, one would find them almost identical. Applicant has attempted to amend around Edmunds, but not by amending to recite an inventive step or adding something new and non-obvious. Referencing claim 18 only.
Applicant's amendments involve stripping away a step in Edmunds by using the language
"consisting essentially of" in reference to the number of steps. 
What the rejection shows is that Edmunds teaches steps A, then B, then C with an option to repeat. Appellant only teaches A then C. This is fully disclosed in Edmunds. Applicant has omitted a step and wishes to call the omission of a step “inventive”.

Turning to Appellants arguments: 5.1 to 5.10
Following Appellant’s arguments are very confusing. One only needs to realize is that Appellant’s claims have only three steps:
step 1: inject steam and a first solvent comprising C1-C4; (i.e. light)
step 2: inject steam and a second solvent comprising C5+. (i.e. heavy).
step 3. collect the resultant oil.
One can find this taught or rendered obvious in Edmunds in a many different permutations of the method of Edmunds.
Appellants Claim 1
Edmunds
steam and C1 to C4
[0014] steam and C4
steam and C5+
[0016] steam and C5


This is only one of the many teachings of Edmunds that anticipates Appellants claims.
Most significantly, Edmunds teaches at [0056] “Alternatively Butane (C4) may be substituted for pentane (C5) as the heavy solvent”. This is so significant because ALL of Applicant’s arguments regarding heavy or light are not relevant because Edmunds teaches that the light and heavy are interchangable. Light is C4 and below; Heavy is C5 and above.

5.11. UNEXPECTED RESULT NOT FOUND ART
Appellant argues unexpected results. There are no unexpected results.
FIG 2 does not show unexpected results because 1) Edmunds actually anticipated Appellants claims and 2) the data does not support this conclusion. FIG 2 does not show unexpected results because the last bar shows heavy then light (89%C5+(3y)//66%C4-(1.5 y) which shows a Solvent retention BETWEEN Appellants claimed method of a light/heavy which is bars 3 and 4; i.e. 41 (bar 5) is between bar 3 and bar 4 that show a solvent retention of 42 and 39 respectfully.

5.13 EDMUND TEACHES AWAY FROM OMITTING EIGHT SOLVENT
This is not true. For some reason Appellant continues to ignore the office action’s statement that omitting a step would be economically advantageous, i.e. save money. Appellant for some reason continues to argue that omitting a heavy solvent would not be obvious because a heavy solvent costs more than a light solvent. That is not the purpose of the rejection or the rationale used therein. The Examiner's rationale for the change is an economic one. It is reasonable that one having ordinary skill in the art would expect reasonable results and economic savings by omitting this reduced light solvent flow.  



For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/CHARLES R NOLD/Examiner, Art Unit 3674                                                                                                                                                                                                        

Conferees:
/WILLIAM D HUTTON JR/Supervisory Patent Examiner, Art Unit 3674
/HEATHER C SHACKELFORD/Primary Examiner                                                                                                                                                                                                    


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.